UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 17-1114


KENRICK HAMILTON,

                       Plaintiff – Appellant,

          v.

TRANSPORTATION   SECURITY     ADMINISTRATION,    Office    of   Human
Capital,

                       Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis, III, Senior
District Judge. (1:16-cv-01413-TSE-IDD)


Submitted:   March 14, 2017                     Decided:   March 17, 2017


Before FLOYD and      HARRIS,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kenrick Hamilton, Appellant Pro Se. Rebecca Sara Levenson, R.
Joseph Sher, Lauren Anne Wetzler, Assistant United States
Attorneys, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kenrick     Hamilton      appeals       the    district    court’s      orders

dismissing his complaint and denying reconsideration.                        We have

reviewed the record and find no reversible error.                     Accordingly,

we   deny   leave   to    proceed   in    forma     pauperis    and   dismiss      the

appeal      for   the     reasons       stated      by   the    district      court.

Hamilton v. Transp. Sec. Admin., No. 1:16-cv-01413-TSE-IDD (E.D.

Va. Dec. 16 & 30, 2016).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before     this   court    and     argument   would     not    aid   the

decisional process.



                                                                            DISMISSED




                                          2